Citation Nr: 0432989	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  95-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle sprain.  


REPRESENTATION

Appellant represented by:  Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1990 to March 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The appeal ensued following a December 1994 rating decision 
in which service connection was granted and a noncompensable 
rating was assigned for left ankle sprain, effective from 
April 1, 994.  Jurisdiction of the case is currently in the 
St. Petersburg, Florida RO.

Subsequent to a Joint Motion for Remand granted by the United 
States Court of Appeals for Veterans Claims, the claim was 
remanded in 1999 and again in 2000.  In a June 2004 rating 
decision, the noncompensable rating was increased to 10 
percent, effective from April 1, 1994.  The appeal continues.  


FINDING OF FACT

The veteran's left ankle sprain is manifested by flare-ups of 
pain, particularly with cold weather or activity; range of 
motion is from 0-45 degrees on plantar flexion and from 0-10 
degrees on dorsiflexion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 
5270-5272 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  

VA satisfied this duty by means of supplemental statements of 
the case (SSOC) in March and May 2003 and August 2004, as 
well as by a VCAA letter in January 2002.  By means of these 
documents, the veteran was told of the requirements to 
establish an increased rating and of the reasons for the 
denial of his claim.  These documents advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This appeal ensued in late 1994, prior to the 
enactment of the VCAA in November 2000.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The SSOCs in 2003 and 2004, and the VCAA letter in 2002 
clearly reflect that the veteran's claim was readjudicated 
based upon all the evidence of record with consideration of 
VCAA.  There is no indication that the disposition of his 
claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examination was conducted in April 2004.  The report 
of this examination is in the claims file.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.  

Factual Background

A review of the service medical records reflects that the 
veteran was seen in 1990 for a sprained ligament of the left 
lateral tarsometatarsal joint.  When examined by VA in August 
1994, the veteran reported left ankle pain, laterally and 
dorsally, when playing basketball, jogging, or playing 
softball.  He said that he was afraid to put weight on the 
left leg due to this.  Examination showed left ankle 
swelling, The left ankle measured 27 cm. (circumference) 
compared to 26 on the right.  There was no deformity or 
instability.  Range of motion was to 45 degrees on plantar 
flexion and dorsiflexion was to 25 degrees.  X-rays of the 
ankle were interpreted as normal.  

In June 1994, shortly after discharge, the veteran filed a 
claim for benefits, to include for residuals of this injury.  
Service connection was established upon rating decision in 
December 1994 and a noncompensable rating was assigned.  

In March 1997, the Board denied a compensable rating for the 
veteran's service-connected left ankle condition.  Following 
a September 1998 Joint Motion for Remand, the Board remanded 
the claim for additional VA examination in a January 1999 
decision.  

Treatment records submitted to the record subsequent to the 
Board's remand include records dated in the 1990s which 
essentially show treatment for other conditions.  These 
records do show, however, that the veteran was seen in April 
and July 1996 for ankle complaints.  Degenerative joint 
disease of the ankles was reported in July 1996.  

A VA examination was conducted in July 1999.  At that time 
the veteran complained of aching of the anterior aspect of 
the ankle.  He had more difficulty when there was cold, damp 
weather, and if he stood for a long period of time, or when 
walking a long distance.  He reported left ankle stiffness, 
particularly when it was cold and damp outside.  Left ankle 
X-rays showed no soft tissue abnormalities.  The diagnosis 
was no ankle pathology found today.  

In November 1999, the RO confirmed and continued the 
noncompensable rating for the veteran's left ankle disorder.  
In a June 2000 remand, the claim was remanded, in part, to 
obtain additional treatment records.  

Subsequently added to the record were private and VA 
treatment records dated from the mid 1990s through VA 
examination in April 2004.  These documents reflect 
occasional treatment for left ankle complaints.  For example, 
in July 2000, he reported knee and ankle swelling after an 
extensive walk.  This had lasted for two days.  

At the time of VA left ankle exam in April 2004, the veteran 
reported left ankle pain that flared up with cold weather or 
with activity.  Estimated change in range of motion with 
flare ups was 25 percent.  He was unable to run due to his 
ankle condition.  Examination of the left ankle showed no 
deformity or tenderness.  The range of movement of the ankle 
was from 0-45 degrees on plantar flexion and from 0-10 
degrees on dorsiflexion.  The examiner noted that there was 
no additional range of motion lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  X-
ray of the left ankle was interpreted as normal.  

In a June 2004 rating decision, the RO increased the 
noncompensable rating for the veteran's left ankle condition 
to a 10 percent rating, effective from April 1, 1994.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for left ankle sprain.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  As this is an initial rating case, on the granting of 
service connection, the Board has considered whether "staged 
ratings" (i.e., different percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2004).  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

As to ankylosis of the ankle, a 20 percent rating is assigned 
when the joint is ankylosed in plantar flexion less than 30 
degrees.  A 30 percent rating is assigned where there is 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a,  DC 5270.

DC 5272 provides of a 20 percent rating for ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing position 
and a 10 percent rating in good weight bearing position.  
38 C.F.R. § 4.71a, DC 5272.  

Analysis

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent 
for left ankle sprain.  The veteran has consistently 
complained of left ankle pain since initial post service 
examination in 1994 and at the recent VA examination in 2004.  
At the 2004 examination, he also showed moderate limitation 
of dorsiflexion but plantar flexion was normal.  The evidence 
does not show, however, marked limitation of motion.  These 
findings were consistent with those reported on VA 
examination in 1994.  Accordingly, reviewing the totality of 
the record, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has marked, or 
greater, limitation of motion in his left ankle, and that the 
criteria for a rating in excess of 10 percent for left ankle 
sprain have not been met under DC 5271.

In conjunction with application of DC 5271, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca.  In this case, there is 
some evidence of occasional left ankle effusion, but no 
evidence of left ankle neurological impairment, weakness or 
atrophy.  The 2004 examiner noted that there was no 
additional range of motion lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Even considering the subjective estimate of a 25 percent 
decrease of motion during flare ups, in light of the 
otherwise normal plantar flexion and no more than moderate 
loss of dorsiflexion, the episodic motion impairment would 
not be marked.  In summary, the Board has determined that 
marked limitation of motion has not been shown and that there 
is insufficient evidence of left ankle pathology to support a 
conclusion that the loss of motion in the left ankle more 
nearly approximates the criteria for a 20 percent rating 
under DC 5271, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.

As for the possibility of a higher rating under another DC, 
Schafrath, under 38 C.F.R. § 4.71a, DC's 5270 and 5272 
(2004), ankylosis of a subastragalar or tarsal joint, or of 
the ankle itself, warrants evaluations ranging from 10 to 40 
percent, depending on the position of the joint and whether 
there are any deformities of abduction, adduction, inversion, 
or eversion.  However, the Board's discussion of the 
veteran's claim under DC 5271 is incorporated herein.  
Briefly stated, the medical evidence does not show that the 
veteran has a marked limitation of motion, much less that the 
left ankle is ankylosed.  Thus, there is no basis for the 
assignment of a higher evaluation under DCs 5270 or 5272.  
The Board notes that X-rays of the left ankle on recent 
examination did not show that arthritis is present in the 
left ankle.  

Additionally, "staged ratings" as contemplated by the CAVC in 
Fenderson, supra, for discrete intervals based on changes in 
levels of symptomatology are not warranted.  The highest 
evaluation warranted at any time during the pendency of the 
appeal is the presently assigned disability rating.  In the 
absence of clinical evidence demonstrating the criteria 
required for a higher disability rating, an increased 
evaluation is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
whether or not they were raised by the veteran, as required 
by Schafrath, supra.  However, the evidence does not suggest 
that the veteran's disability produces such an exceptional or 
unusual disability picture as to render impractical the 
applicability of the regular schedular standard and thereby 
warrant the assignment of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004.  This case 
does not present factors such as marked interference with 
employment or frequent periods of hospitalization. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of left ankle sprain is denied.  




	                        
____________________________________________
	HOLLY E. MOEHLMAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



